2019 IL App (2d) 180466
                        Nos. 2-18-0466 & 2-18-0525 cons.
                           Opinion filed April 18, 2019
_____________________________________________________________________________

                                   IN THE

                       APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

DENISE MANDIGO; JOHN E. MANDIGO; )        Appeal from the Circuit Court
BLUFF LAKE VENTURE LLC; SPRING     )      of Lake County.
LAKE MARINA, LIMITED; JACK         )
NOONAN, Trustee; KAREN NOONAN      )
TRLPJ REAL ESTATE, LLC; LAKE HOMES )
LLC; CHICAGO TITLE LAND TRUST      )
COMPANY; EDWARD E. JANDREY,        )
Trustee; MARY L. JANDRY, Trustee;  )
MARK FRIEL; DEBBIE FRIEL; RICK     )
GARNETT; BETH GARNETT; TAUKE       )
PROPERTIES INC.; TAUKE VENTURES    )
LLC; SAMUEL CHEBERENCHICK;         )
SUZANNE CHEBERENCHICK;             )
RICHARD WOHN; DEBRA A. CAMPBELL; )
GEORGE FORERO; NANCY VALANGEON; )
MARK GIAIMO; ANTOINETTE GIAIMO; )
JAMES STEWART; DONNA STEWART;      )
KATHLEEN S. STEWART; GEORGE L.     )
STEWART JR., Trustee; JOSEPH B.    )
WEBER; LEA P. WEBER; GREGORY S.    )
SIMONINI; TRACY H. SIMONINI; DAVID )
W. MERRILL; ANGELA RAE MERRILL;    )
ANGELINE M. WALTHER, Trustee;      )
AMBER M. GORE; ROGER J. GORE;      )
KRISTINE GORE; MARK B. GILDAY;     )
GEORGE T. SCHUR; CRYSTAL A. SCHUR; )
LORI HEYWOOD; VINCENT J. HEYWOOD; )
TIMOTHY D. GWINN; ROBIN W. GWINN; )
ROBERT HIETIKKO; CHERYL L.         )
HIETIKKO; KENNETH D. HENSEL;       )
BARBARA A. HENSEL; ROBERT KRAUS; )
BARBARA KRAUS; JERRY E. DRUE;      )
RICHARD VANDERWERKER; PATRICIA )
VANDERWERKER; JOHN L. SCHULTZ;     )
2019 IL App (2d) 180466


DIANE SCHULTZ; CORRINE C. PARKER; )
KENNETH S. PARKER; SANDRA L.        )
GIORGI; RANDOLPH B. GIORGI; ARUN    )
SHARMA; ATULA SHARMA; DENNIS        )
LOE; THERESE LOE; LINDA L. KADER,   )
Trustee; LEWIS McGUIRE; GEORGIAN    )
N. McGUIRE; MARIA SMOODY; LINDA     )
LARSON; LEE KRATOCHVIL; JOSEPH      )
HOLOUBEK; CECELIA HOLOUBEK;         )
HEATHER HOLOUBEK; RUSSEL A.         )
PAGE; DIANE L. PAGE; DIANE M.       )
O’LEARY; SCOTT HANSEN; LORI         )
HANSEN; CRAIG HEJNY; DENISE         )
HEJNY; PAUL HEJNY; KIMBERLY GAIL )
BYE, Trustee; MICHAEL WYATT;        )
ROBERT A. NORTEN; JOHN W.           )
KAUFMAN; NANCY C. BUTLER; PAMELA )
A. WORKLANN; EDWARD AMBACHER; )
MARYTHERESE AMBACHER; WILLIAM )
A. ANDERSON; RICH ANDREWS;          )
CAROL ANDREWS; THOMAS ANDREWS; )
ROSEMARY ANDREWS; JEFF BARYL;       )
GINO BATTISTONI; KAREN BATTISTONI; )
RUDOLPH S. BENACKA; NANCY L.        )
BENACKA; GARY W. BENNING; DENNIS )
J. BERGL; CRAIG BIEGANOWSKI;        )
WILLIAM H. BLOWERS; TOMA LEE        )
BLOWERS; MARTIN BODNAR; ALONZO )
BOULANGER; DEBRA BOULANGER;         )
FREDERICK BRENDEL; SHARON           )
BRENDEL; RICHARD A. BRENNER;        )
JENNY A. BRENNER; JOEL BURNS;       )
R. BRENNER; C. BUSCEMI; LAWRENCE )
H. BURKE; SANDRA L. BURKE; TAMMY )
BUROW; ANDREW G. BUTTERBRODT;       )
CHRISTOPHER M. CALABRIA; MARY       )
ANNE CALABRIA; CHARLES E.           )
CANNING; ROBERTO G. CECCHINI;       )
THOMAS CHAMBERLAIN; MICHAEL         )
CHIMELA; GINA CHIMELA; NICK J.      )
CHIUSOLO; CHRISTOPHER E. CLAUSEN; )
SUSAN M. CLAUSEN; DENNIS COOMES; )
ROBERT COTE; J. CROMWELL; A.        )
GEIBEL; THOMAS K. DAVIS; DEBORAH L. )
DAVIS; EDWARD J. DEMBSKI; ROBERT )

                                   -2-
2019 IL App (2d) 180466


DOMAS; ROBERTA DOMAS; BRUCE W. )
DONNELLY, Trustee; JENNIFER         )
B. DONNELLY, Trustee; VALENTIN      )
DOROSAN; MIRELA DOROSAN; BRIAN )
D. EAMES; NORMAN ERICKSEN; LINDA )
ERICKSEN; SUZANNE K. ERICKSEN;      )
BENJAMIN FALCONE, Trustee;          )
PHYLLIS A. FAY; FRANK J. FLAVIN;    )
PAULETT S. FLAVIN; TERRY G.         )
FORSYTHE; SHERRY L. FORSYTHE;       )
THEODORE T. FRYDRYCHOWIC;           )
PATRICIA A. FRYDRYCHOWIC;           )
MILLIARD P. FRAZIER; ELIZABETH K.   )
FRAZIER; CLAYTON FRITA; JAMES R.    )
GAWALL, Trustee; BRETT G. GLADISH;  )
DEBRA A. GLADISH; DONALD GUNTHER; )
MARY ANN GUNTHER; GUST. A.          )
MUSTAFSON; SUSAN M. GUSTAFSON;      )
GEOFFREY GUTTSCHOW; ANNE            )
GUTTSCHOW; TIMOTHY HAISLET; LISA )
LOWETH; MICHAEL J. HARMON;          )
KAREN L. TEWELL-HARMON;             )
BARBARA G. HAYSKAR; MICHAEL         )
HOLMES; SUNG HONG; SOON             )
HONG; DAVID C. JEFFERIES; RONALD G. )
JENCZEWSKI; DELORES JENDRYCKI;      )
FRANCIS J. JIRMACEK; HELEN          )
JIRMACEK; WILLIAM JOHNSON; LINDA )
JOHNSON; ROBYN EICHER KARNES;       )
JEFF KARNES; MR. C. KELLEY; MRS. C. )
KELLEY; SUSAN A. KELLEY; TIMOTHY )
S. KNUTSON; THOMAS J. KOLK; SUSAN )
M. KOLK; DAVID W. KOSNER;           )
LAVONNE L. KOSNER; WILLIAM R.       )
KOZIEL; DOROTHY KRAUSE; CATHY       )
VAN ALSTIN; SZYMON KURZYNOWSKI; )
MARY L. LAMPING; JOHN A. LARSEN;    )
CRYSTAL L. LARSEN; JAMES E. LASS;   )
JAMES M. LAURINO; LINDA LAURINO; )
DIANE LAWRENCE; KATHERINE A.        )
LOOMIS, Trustee; TRAVIS A. LUTZE;   )
JOHN S. MACKO; NICHOLAS MAPSON; )
JACQUELINE M. MAPSON; STANLEY A. )
MARCH; ELIZABETH M. MARCH; MARIO )
MASELLI; MARISA MASELLI; STANLEY )

                                   -3-
2019 IL App (2d) 180466


E. MASTALERZ; GERARD A. McHUGH;     )
SUSAN F. McHUGH; JOSEPH P.          )
McKEOWN; DONNA L. McKEOWN;          )
JOHN MIROBALLI; BARBARA             )
MIROBALLI; JOSEPH MITCHELL; LOUISE )
MITCHELL; JAMES MORRISON; TAMMY )
MORRISON; CHRISTINA MURAR;          )
DONALD A. MUSCOLINO; PHYLLIS A.     )
MUSCOLINO; FRANCIS W. NASH;         )
CATHERINE C. NASH; ANDREW D.        )
OBECNY; SUSAN M. OBECNY;            )
CHRISTOPHER PACELLI; PATRICIA       )
PACELLI; MICHAEL PAWLUK; KAREN      )
PAWLUCK; DONNA PELUSO; RYAN W. )
PENDERGAST; MARGARET E.             )
PENDERGAST; JOSEPH S. PINO; LYNN R. )
PINO; THOMAS J. PROST; DIANE L.     )
PROST; FRANK QUIRK; RAYMOND         )
RATAJCZAK; MICHAEL RAY; PENNY       )
JEAN PETERSON; LAWRENCE C.          )
REPLOGLE, Trustee; NANCY K.         )
REPLOGLE, Trustee; THERESA L.       )
RESETAR; KATHY L. RIEB; NICK        )
ROSSODIVITO; FLORENCE               )
ROSSODIVITO; RUSSELL BUILDING       )
CORPORATION; KAREN LYNN SACHS; )
CHARLES J. SACHS III; WILLIAM       )
SCHROEDER; DAVID R. SHAFFER; GINA )
K. MEYER SHAFFER; STEPHEN G. SHAW; )
JILL BALL SHAW; RYAN G. SHEA;       )
RANDOLPH E. SIMALE; JANELLE         )
SIMALE; ROBERT SIMONE; DEBRA        )
SIMONE; MARY ANN SJOERDSMA;         )
GARY P. SLAZES, Trustee; J. THOMAS  )
SPOONER; SHERYL SPOONER; ROBERT )
SPRAN; BETTY SPROVIERI; LISA M.     )
SWIDEREK; SZACHNITOWSKI JOINT       )
TRUST; MARY ANN THOMPSON; DENNIS )
THOMPSON; CURTIS W. TORTORELLA; )
JILL G. TORTORELLA; STEPHEN URSINO; )
R. WALKER; R. MEHNERT; CHARLES J. )
WILBERG; KAREN D. WILBERG; TODD )
D. WILLIAM JR.; SALLY B. TODD;      )
ANDREW F. WILLIAMS; LORI J.         )
WILLIAMS; LARRY D. WILLIAMS; ANN )

                                   -4-
2019 IL App (2d) 180466


M. WILLIAMS; BERNARD WINKLER;                )
MARIA WINKLER; JERRY WINSLOW;                )
DIANE DONALDSON; THOMAS F.                   )
ZAWADA; JOSEPH ZEIEN, Trustee;               )
PATRICIA J. ZEIN, Trustee; ROLF D.           )
ZIEMANN; EILEEN T. ZIEMANN;                  )
DOROTHY L. ZIKA; ROBERT ZUIKER;              )
PATRICIA ZUIKER; EDDIE OKRZESIK;             )
RAMONA OKRZESIK; TOM KANAS;                  )
TOM A. KANAS; WILLIAM A. WHITE;              )
RICHARD J. DOWD; STEPHEN M.                  )
VRABIK; JOANN VRABIK; WOJCIECH               )
MACIOLEK; CRIGHTON RENTALS;                  )
BLUFF LAKE LODGES INC.; and DIANE            )
STALMARK,                                    )
                                             )
        Plaintiffs-Appellants,               )
                                             )
v.                                           ) No. 16-TX-7
                                             )
DAVID STOLMAN, in His Official Capacity )
as Lake County Treasurer and ex officio Lake )
County Collector,                            )
                                             )
        Defendant-Appellee                   )
                                             ) Honorable
(Antioch Township and Antioch Road           ) Jorge L. Ortiz,
District, Intervenors-Appellees).            ) Judge, Presiding.
______________________________________________________________________________

      JUSTICE SCHOSTOK delivered the judgment of the court, with opinion.
      Justices Hutchinson and Jorgensen concurred in the judgment and opinion.

                                        OPINION

¶1    The plaintiffs, Denise Mandigo and other tax objectors, own real property in Lake

County and are obligated to pay Lake County real estate taxes. On November 8, 2016, the

plaintiffs filed a tax-objection complaint seeking a refund from Lake County (County) and

several other taxing districts, including Antioch Township (Township) and the Antioch Road




                                           -5-
2019 IL App (2d) 180466


District (Road District). The trial court granted summary judgment in favor of the taxing

districts. The plaintiffs appeal from those orders. We affirm.

¶2                                      BACKGROUND

¶3     At issue in this appeal are certain sections of the Property Tax Code (Tax Code) (35 ILCS

200/1-1 et seq. (West 2016)). Sections 18-55 through 18-100 of the Tax Code (id. §§ 18-55 to

18-100) are known as the Truth in Taxation Law. Section 18-56 provides:

       “The purpose of this Law is to require taxing districts to disclose by publication and to

       hold a public hearing on their intention to adopt an aggregate levy in amounts more than

       105% of the amount of property taxes extended or estimated to be extended *** upon the

       final aggregate levy of the preceding year.” Id. § 18-56.

Section 18-60 provides:

       “Not less than 20 days prior to the adoption of its aggregate levy *** the corporate

       authority of each taxing district shall determine the amounts of money *** estimated to

       be necessary to be raised by taxation for that year upon the taxable property in its

       district.” Id. § 18-60.

Section 18-65 provides:

       “Until it has complied with the notice and hearing provisions of this Article, no taxing

       district shall levy an amount of ad valorem tax which is more than 105% of the amount

       *** upon the final aggregate levy of the preceding year.” Id. § 18-65.

Finally, section 18-70 provides:

       “If the estimate of the corporate authority made as provided in Section 18-60 is more than

       105% of the amount extended or estimated to be extended *** upon the final aggregate

       levy of the preceding year *** the corporate authority shall give public notice of and hold

       a public hearing on its intent to adopt an aggregate levy in an amount which is more than

                                              -6-
2019 IL App (2d) 180466


       105% of the amount extended or estimated to be extended upon the final aggregate levy

       extensions *** for the preceding year.” Id. § 18-70.

¶4     The plaintiffs’ tax-objection complaint sought refunds of allegedly unlawful portions of

their 2016 real estate taxes pursuant to section 23-10 of the Tax Code (id. § 23-10). The only

named defendant was David Stolman, 1 as the Lake County Treasurer and ex-officio Lake County

Collector. However, the plaintiffs stated claims against multiple taxing districts. Count I,

against Grass Lake School District No. 36, was based on the excess accumulation of public

funds. In the remaining counts, against the County (count II), the Township (count III), the Road

District (count IV), and Community High School District No. 117 (count V), the plaintiffs

alleged that the taxing districts’ tax levies for 2016 were invalid due to a failure to comply with

section 18-60 of the Truth in Taxation Law (id. § 18-60). Specifically, the plaintiffs alleged that

the taxing districts had not estimated, at least 20 days prior to adopting their aggregate levies, the

amount of taxes to be levied. See id. Grass Lake School District No. 36, Community High

School District No. 117, the Township, and the Road District filed petitions to intervene, which

the trial court granted. A settlement agreement was reached with Grass Lake School District No.

36. Separately, the cause of action against Community High School District No. 117 was

dismissed with prejudice. The present appeal relates to counts II, III, and IV.

¶5     On March 22, 2018, the County filed a motion for summary judgment pursuant to section

2-1005(b) of the Code of Civil Procedure (Code) (735 ILCS 5/2-1005(b) (West 2016)). The

County alleged that on October 9, 2015, Gary Gordon, the County’s director of finance,


       1
           While this appeal was pending, Holly Kim was elected to replace Stolman as the Lake

County Treasurer and ex officio Lake County Collector. On this court’s own motion, Kim will

be substituted for Stolman as the party in this case.


                                                -7-
2019 IL App (2d) 180466


presented the County administrator’s 2016 budget estimate to the Lake County Board (County

Board) at the public Committee of the Whole meeting. This allegation was supported by

Gordon’s affidavit. The 2016 budget estimate was over 300 pages and was publicly available on

the County’s website since October 9, 2015. The County Board approved the budget, including

the aggregate levy, and passed an ordinance adopting it on November 18, 2015. The County

argued that the foregoing procedure satisfied section 18-60 of the Truth in Taxation Law.

Further, the County argued that the Truth in Taxation Law required notice and a public hearing

only when the proposed levy exceeded 105% of the prior year’s levy. Finally, the County relied

on section 21-185 of the Tax Code (35 ILCS 200/21-185 (West 2016)) for the proposition that

any error in levying or collecting taxes can be cured and that a cause of action exists only when

the error affects the substantial justice of the tax itself. The County argued that the plaintiffs had

not alleged that the tax itself was unjust.

¶6      On March 26, 2018, the plaintiffs filed a cross-motion for summary judgment. The

plaintiffs argued that section 18-60 clearly mandated that the County determine the amount of

taxes to be levied at least 20 days prior to adopting the aggregate levy. They further argued that

section 18-60 is a stand-alone provision that has nothing to do with section 18-70’s requirements

for notice and a hearing. Additionally, they asserted that compliance with section 18-60 must be

recorded in a document that is publicly available.

¶7      On June 5, 2018, following a hearing, the trial court granted the County’s motion for

summary judgment on count II and denied the plaintiffs’ cross-motion for summary judgment.

The trial court held that the Truth in Taxation Law was inapplicable because the County’s levy

did not exceed 105% of the prior year’s levy and thus the County was not required to comply

with section 18-60. Alternatively, the trial court noted that, even if the Truth in Taxation Law

applied, the plaintiffs failed to allege that the levy was unjust. The trial court noted that any error

                                                 -8-
2019 IL App (2d) 180466


or informality in assessing the levy would not invalidate the levy where the tax itself was

substantially just. The trial court also noted that there was a presumption that taxes assessed

complied with the law and were substantially just. The trial court found that the plaintiffs had

not overcome this presumption. The plaintiffs filed a notice of appeal from this order, which was

docketed in this court as case No. 2-18-0466.

¶8     On March 26, 2018, the plaintiffs also filed a motion for summary judgment against the

Township and the Road District (the Antioch intervenors). The plaintiffs argued that the Antioch

intervenors had not filed an appearance or any pleadings in the case and had failed to comply

with section 18-60 of the Truth in Taxation Law.

¶9     On June 4, 2018, the Antioch intervenors filed a response to the plaintiffs’ motion for

summary judgment. They noted that at an October 8, 2015, meeting of the Antioch Township

Board of Trustees (Board), the Township’s supervisor stated that the Board would be adopting

the aggregate levy for the Township at the December meeting and that the Township intended to

freeze the levy. The Board subsequently adopted the levy at the December 10, 2015, meeting.

The levy was a flat levy and thus did not exceed 105% of the Township’s levy for the preceding

year. Further, at a November 12, 2015, meeting, the highway commissioner for the Road

District stated that the levy increase for the Road District would be $1. The Board adopted the

Road District’s levy at the December 2015 meeting. This levy likewise did not exceed 105% of

the Road District’s levy for the preceding year. The foregoing was supported by an affidavit

from the Township’s clerk, who was also the ex officio clerk of the Road District.

¶ 10   Further, the Antioch intervenors argued that the purpose of section 18-60 of the Truth in

Taxation Law is to ensure that a taxing body complies with section 18-70 of the Truth in

Taxation Law, which requires notice and a public hearing before the adoption of a tax levy that

exceeds 105% of the previous year’s levy. They argued that, since their aggregate levies did not

                                                -9-
2019 IL App (2d) 180466


exceed 105% of the previous year’s levies, they were not required to give notice or hold a public

hearing. In any event, the Antioch intervenors argued that they complied with section 18-60.

The Township’s supervisor had stated at the October 2015 meeting that the Board would be

adopting a flat levy at the December meeting. Further, at the November meeting, the highway

commissioner for the Road District stated that he was planning to increase the levy for the Road

District by $1. Thus, as required by section 18-60, the Antioch intervenors had determined, at

least 20 days prior to adopting their aggregate levies at the December meeting, the amounts of

taxes to be levied. Finally, the Antioch intervenors argued that section 18-60 did not require

recording compliance in a document such as a resolution or an ordinance. Rather, section 18-60

required a determination and nothing more.

¶ 11   On June 14, 2018, the Antioch intervenors filed a cross-motion for summary judgment.

They raised the same arguments they raised in their response to the plaintiffs’ motion for

summary judgment.

¶ 12   On June 28, 2018, following a hearing, the trial court granted the Antioch intervenors’

cross-motion for summary judgment on counts III and IV and denied the plaintiffs’ motion for

summary judgment. The trial court found that the Truth in Taxation Law applied only when a

taxing body considered a levy that exceeded 105% of the prior year’s levy. The trial court noted

that the Antioch intervenors’ levies did not exceed that threshold and, therefore, the intervenors

were not required to comply with the Truth in Taxation Law. The plaintiffs filed a notice of

appeal from this order, which was docketed as case No. 2-18-0525. The plaintiffs subsequently

filed, and this court granted, a motion to consolidate the plaintiffs’ appeals.

¶ 13                                        ANALYSIS

¶ 14   On appeal, the plaintiffs argue that the trial court erred in granting summary judgment in

favor of the County and the Antioch intervenors. The plaintiffs insist that, under section 18-60

                                                - 10 -
2019 IL App (2d) 180466


of the Truth in Taxation Law, a taxing body must determine, at least 20 days prior to adopting

any tax levy, the amount of taxes to be levied and must record this determination in a document.

The plaintiffs further argue that, once this document is created, the Open Meetings Act (5 ILCS

120/1 et seq. (West 2016)) and the Freedom of Information Act (5 ILCS 140/1 et seq. (West

2016)) require that the document be made available to the public. The plaintiffs argue that

section 18-60 contains the first step under the Truth in Taxation Law, which is required

regardless of whether the adopted levy is greater than 105% of the prior year’s levy. Finally, the

plaintiffs argue that the failure to comply with section 18-60 is a substantive error that cannot be

cured.

¶ 15     Summary judgment is proper when the pleadings, depositions, and affidavits on file

demonstrate that no genuine issue of material fact exists and that the moving party is entitled to

judgment as a matter of law. Kleinschmidt, Inc. v. County of Cook, 287 Ill. App. 3d 312, 315-16

(1997). The purpose of summary judgment is not to try a question of fact but to determine

whether any genuine issue of fact exists to be tried. Thompson v. Gordon, 241 Ill. 2d 428, 438

(2011). In determining this, the court must construe the pleadings, depositions, and affidavits

strictly against the movant and liberally in favor of the opponent. Williams v. Manchester, 228
Ill. 2d 404, 417 (2008). “Summary judgment is a drastic remedy and should be allowed only

when the right of the moving party is clear and free from doubt.” Jones v. Chicago HMO Ltd.,

191 Ill. 2d 278, 291 (2000). We review de novo a trial court’s ruling granting or denying a

motion for summary judgment. Pace Communications Services Corp. v. Express Products, Inc.,

2014 IL App (2d) 131058, ¶ 15.

¶ 16     The fundamental rule of statutory construction is to ascertain and give effect to the intent

of the legislature. DeLuna v. Burciaga, 223 Ill. 2d 49, 59 (2006). To determine the legislature’s

intent, a court first looks to the statute’s language, which is to be given its plain and ordinary

                                                - 11 -
2019 IL App (2d) 180466


meaning. Harrisonville Telephone Co. v. Illinois Commerce Comm’n, 212 Ill. 2d 237, 247

(2004).     The statute must be read as a whole and construed so that no term is rendered

superfluous or meaningless. JPMorgan Chase Bank, N.A. v. Earth Foods, Inc., 238 Ill. 2d 455,

461 (2010). We will not depart from the plain language of a statute by reading into it exceptions,

limitations, or conditions that the legislature did not express. Id. When the language of the

statute is clear, it must be applied as written without resort to aids or tools of interpretation.

DeLuna, 223 Ill. 2d at 59. The construction of a statute is a question of law, which we review de

novo. Id.

¶ 17      In the present case, the plaintiffs do not dispute that neither the County nor the Antioch

intervenors adopted an aggregate levy that exceeded 105% of the previous year’s levy. The

plaintiffs argue that, nonetheless, the taxing districts were required to comply with section 18-60

of the Truth in Taxation Law. We disagree with the plaintiffs’ interpretation of section 18-60.

The legislature clearly expressed that the purpose of the Truth in Taxation Law is to require

notice and a public hearing if an estimated aggregate levy exceeds 105% of the previous year’s

levy. 35 ILCS 200/18-56 (West 2016). As it is undisputed that the levies at issue did not exceed

the 105% threshold, the Truth in Taxation Law does not apply to the facts in this case.

¶ 18      We acknowledge that an aggregate levy must be estimated to determine whether the

Truth in Taxation Law is applicable. However, while section 18-60 requires a determination of

the estimated amount of taxes to be levied, it does not require that a document be made publicly

available. By arguing that section 18-60 requires such documentation, the plaintiffs are adding a

condition to the statute that the legislature did not express. This is improper. JPMorgan Chase

Bank, 238 Ill. 2d at 461. If the legislature wanted section 18-60 to require documentation and

publication, it could have easily added language setting forth such requirements, as in section 18-



                                                - 12 -
2019 IL App (2d) 180466


70. See 35 ILCS 200/18-70 (West 2016) (requiring notice and a public hearing for tax levies

increased by more than 5%).

¶ 19   While we find the plain language of section 18-60 unambiguous and we need not resort

to extrinsic aids to interpret the statute, we note nonetheless that the legislative history supports

our determination. The Truth in Taxation Law is derived from Public Act 82-102 (Pub. Act 82-

102 (eff. July 29, 1981). On June 26, 1981, during Senate debate on the Truth in Taxation Law,

Senator Dawn Clark Netsch stated:

       “We have made [the Truth in Taxation Law] applicable only when the tax increase of one

       year is effectively five percent over the tax increase of the prior year ***.” 82nd Ill. Gen.

       Assem., Senate Proceedings, June 26, 1981, at 135 (statements of Senator Netsch).

Senator Kenneth McMillan stated:

       “And we’ve compromised considerably to the point where we’re only asking for the

       publication and the hearing if it’s in excess of five percent.” 82nd Ill. Gen. Assem.,

       Senate Proceedings, June 26, 1981, at 136 (statements of Senator McMillan).

Further, during proceedings in the House, Representative Thomas Ewing stated:

       “First of all, the Truth in Taxation would not come into effect unless the local taxing

       body was raising their levy by 105%. So if you only had a one percent increase you

       wouldn’t have to comply with the publication, the public hearing regulations.” 82nd Ill.

       Gen. Assem., House Proceedings, June 29, 1981, at 109 (statements of Representative

       Ewing).

The foregoing legislative history demonstrates that the Truth in Taxation Law does not apply

unless the tax levy at issue is more than 5% greater than the previous year’s levy. The plaintiffs

have failed to establish that the County and the Antioch intervenors failed to comply with any

applicable requirements of the Truth in Taxation Law or that there was any basis to find the

                                               - 13 -
2019 IL App (2d) 180466


levies at issue invalid. Accordingly, we affirm the trial court’s summary judgment in favor of

the County and the Antioch intervenors. Based on our ruling, the plaintiffs’ arguments related to

the Open Meetings Act, the Freedom of Information Act, and the failure to comply with section

18-60 as being substantive error necessarily fail.

¶ 20   The plaintiffs rely on Board of Education of Township High School District No. 211 v.

Kusper, 92 Ill. 2d 333 (1982), to support their assertion that section 18-60 requires a stand-alone

determination that must be made public. At issue in Kusper was the meaning of “aggregate

levy” as used in the Truth in Taxation Law and whether that term included money levied for

debt-service purposes, namely, the amount that had been levied for the purpose of paying

principal and interest on bonded indebtedness. Id. at 335. Our supreme court held that the term

“aggregate levy” did not include the debt-service levy. Id. In so ruling, the court stated that “the

inclusion of debt-service levies in the computation would not present to the taxpayers an accurate

picture of whether expenditures are being excessively increased.” Id. at 341.

¶ 21   The plaintiffs rely on this quote in arguing that section 18-60 requires documentation that

is publicly available regardless of whether the estimated tax levy exceeds 105% of the previous

year’s levy.   The plaintiffs’ reliance on Kusper is unpersuasive.       The above quote simply

explains that, because debt service can change from year to year (depending on when the bonds

mature), including money for debt service in the aggregate tax levy would make it difficult for an

average taxpayer to determine whether expenditures were being excessively increased. Kusper

did reinforce that the purpose of the Truth in Taxation Law is to keep taxpayers informed when a

taxing district plans to excessively increase annual expenditures. Nonetheless, Kusper does not

support the plaintiffs’ proposition that section 18-60 is a stand-alone provision that requires

publicly available documentation of the estimated tax levy. Nor does Kusper overcome the plain



                                               - 14 -
2019 IL App (2d) 180466


language of section 18-70, which requires notice and a public hearing only when the estimated

tax levy exceeds 105% of the previous year’s levy.

¶ 22   The County and the Antioch intervenors argue that this appeal is frivolous and warrants

monetary sanctions pursuant to Illinois Supreme Court Rule 375(b) (eff. Feb. 1, 1994). Rule

375(b) allows us to impose an appropriate sanction upon a party or a party’s attorney if an appeal

is frivolous or not taken in good faith. Id. An appeal will be deemed frivolous if a reasonable,

prudent attorney would not in good faith have brought such an appeal. Kennedy v. Miller, 197 Ill.

App. 3d 785, 791 (1990). Imposition of sanctions under Rule 375(b) is left strictly to our

discretion. Fields v. Lake Hillcrest Corp., 335 Ill. App. 3d 457, 466 (2002).

¶ 23   In arguing for the imposition of sanctions, the County cites WKS Crystal Lake, LLC v.

LeFew, 2015 IL App (2d) 150544. In that case, the plaintiffs’ attorney, who is the same attorney

representing the plaintiffs in this case, misquoted a statute in arguing that a certain tax-levy

ordinance was invalid. Id. ¶ 22. This court noted that such conduct would not be tolerated. Id.

In the present case, we agree with the County and the Antioch intervenors that this appeal has no

merit. At the same time, we recognize that this case raises an issue of statutory interpretation

and that there is little case law specifically addressing section 18-60 of the Truth in Taxation

Law. As such, in the exercise of our broad discretion, we decline to impose sanctions under Rule

375(b). Nonetheless, we admonish the plaintiffs’ attorney that in any future appeals we will

view motions for sanctions in light of his history of filing appeals that lack substantial merit.

¶ 24                                      CONCLUSION

¶ 25   For the foregoing reasons, the judgment of the circuit court of Lake County is affirmed.

¶ 26   Affirmed.




                                                - 15 -